Citation Nr: 1143527	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 2002 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in September 2007, a statement of the case was issued in August 2008, and a substantive appeal was received in September 2008.

The claim for increase for PTSD is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Tuberculosis was not shown in service or since service or currently.


CONCLUSION OF LAW

The criteria for service connection for tuberculosis are not met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in December 2006. The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 







As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service treatment records, VA records, and private medical records.  

On the claim of service connection for tuberculosis, the Veteran has not been provided a VA examination.  A VA medical examination is not warranted because there is no competent evidence of current tuberculosis or of persistent or recurrent symptoms of tuberculosis.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 










REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran seeks service connection for tuberculosis.  The Veteran argues that he had a positive PPD test during service, which establishes that he had tuberculosis in service.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to VA compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  




Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may be granted for disability first shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Tuberculosis may be presumed to have been incurred in service if manifest to a degree of 10 percent within three years of discharge from service.  38 U.S.C.A. § 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The service treatment records are negative for any diagnosis of tuberculosis.  The service treatment records show that in March 2002 and in June 2003 the PPD tests were negative.  Although not as well documented in the service treatment records, it appears that a PPD test in January 2003 may also have been negative. 

In November 2006, the Veteran asserted that he had tested positive for tuberculosis when he returned from Iraq in 2003.  Although the medical documentation is not entirely clear on this point, VA records show that medical professionals have accepted that the Veteran's history of a positive PPD test and associated prophylactic antibiotic treatment.  For the purpose of this decision only, the Board accepts that the Veteran had a positive PPD test during service in 2003 as he has asserted.

In September 2007, in the notice of disagreement, the Veteran stated that in February 2007 he was told by VA that his tuberculosis was in the dormant state.  In September 2008, in the substantive appeal, the Veteran stated that he does not currently have tuberculosis, but service connection should be granted because he had tuberculosis and he was treated for it.  The Veteran stated that he can no longer have a skin test and the he must have a chest X-ray to determine his current medical status.


VA records show that on a VA pulmonary examination and consultation in February 2007 history included a positive PPD in 2003 with treatment for several months and a history of latent tuberculosis. The VA pulmonologist noted that the Veteran also had a history of asthma since childhood, but the Veteran denied experiencing any key signs of tuberculosis such as weight loss, fever, chills, night sweats, chest pain, anorexia, or hemoptysis.  After a review of the Veteran's medical history, current pulmonary examination findings, a review of a chest x-ray and laboratory studies, the VA pulmonologist's impression was: positive PPD in 2003 for which the Veteran received several months of antibiotic prophylactic therapy.  The VA pulmonologist stated that the Veteran had already received sufficient prophylactic therapy when he was in the Army, and no further therapy was needed.  

The report does not suggest that the Veteran previously had tuberculosis rather the Veteran received prophylactic treatment, which by definition, is intended to be preventative and not indicative of tuberculosis.

As for the VA pulmonologist's reference to "latent tuberculosis," a full reading of the report makes it clear that the reference was to history provided by the Veteran, and not a finding by the VA pulmonologist that the Veteran had tuberculosis. 

As for the history of a positive PPD test, a PPD test is used to determine if someone has developed an immune response to the bacterium that causes tuberculosis.  The response can occur if someone currently has tuberculosis, or was previously exposed to tuberculosis in the past, or had received the BCD vaccine against tuberculosis.  See http://Medicine.Net.com.  This citation is provided purely for definitional purposes to aid in the Board's discussion, and the Board does not rely on it for the conclusion.  Therefore, its use does not violate the Court's holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  In other words, a person can be infected with the bacteria that causes tuberculosis - thereby resulting in a positive PPD test - but not actually have tuberculosis.  




Many people are infected with the bacteria that cause tuberculosis, but only a few (about 10 percent) go on to develop tuberculosis.  See http://FamilyDoctor.org.  A positive PPD test is merely a test finding and does not constitute a disability for the purpose of VA compensation as the term 'disability' means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  A test finding or laboratory finding without a diagnosed or identifiable underlying pathology does not, in and of itself, constitute a disability for which service connection may be granted.  

As for the Veteran's account of testing positive for tuberculosis, the statement is most reasonably understood to refer to a positive PPD test.  The Veteran's assertions that he was told the tuberculosis was in a dormant state is also most reasonably understood to refer only to the positive PPD test.  The Veteran's argument that he received treatment for tuberculosis is most reasonably understood to refer to the several months of antibiotic prophylactic therapy.  The Veteran does not assert that he actually had tuberculosis, and he has limited his assertions to references to the positive PPD test and prophylactic therapy.  

After a thorough review of the record, there is simply no suggestion that the Veteran had or has tuberculosis beyond a positive PPD test and associated prophylactic antibiotic treatment.  As tuberculosis has not been diagnosed, service connection cannot be granted on a direct or a presumptive basis.  

It appears that the Veteran equates a positive PPD test during service to active tuberculosis.  As discussed earlier, a positive PPD test shows exposure, but does not necessarily mean that the Veteran actually developed tuberculosis.  The medical evidence is persuasive evidence against a finding that the Veteran had tuberculosis during service or that he has tuberculosis currently. 






In order for service connection to be granted, there must be a current disability.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence in this case persuasively demonstrates that the Veteran does not currently have tuberculosis.  The record, including the pertinent history, X-rays, pulmonary function study, and physical examination, do not show tuberculosis at any time.  In the absence of evidence of current tuberculosis disability, service connection is not established.

Service Connection Conclusion

The Board finds that the evidence discussed above is highly probative with regard to evaluating the positive PPD test and determining whether the Veteran has tuberculosis.  The evidence includes the Veteran's statements and medical evidence, namely, VA records.  None of the evidence indicates that the Veteran has had tuberculosis only that the Veteran at some time was exposed to tuberculosis as evidenced by a history of positive PPD test. The Board finds that there is no other probative evidence, which contradicts the conclusion reached here.  

Although the Veteran had a positive PPD test, which may be associated with exposure to tuberculosis, the evidence weighs against finding that the Veteran has ever developed tuberculosis as no medical professional has provided any indication that the Veteran has had tuberculosis. 

And while service connection may be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service under 38 C.F.R. § 3.303(b), the Veteran does not argue continuity of symptomatology and the evidence of record does not support a finding of continuity. 

The Veteran primarily argues that a positive PPD test is evidence of tuberculosis. To this extent the Veteran is essentially making a diagnosis of tuberculosis.  And lay evidence may serve to support a claim for service connection. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Although the Veteran is competent to describe symptoms of an illness, tuberculosis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a condition is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498  (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

As a lay person, the Veteran is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau)). 

As the presence or diagnosis of a tuberculosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of tuberculosis. 
The Veteran's statements therefore are afforded no probative value with respect to the medical question of whether a history of a positive PPD test should constitute a diagnosis of tuberculosis or whether tuberculosis was present in service.

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional has diagnosed tuberculosis. 

The Veteran argues that a positive PPD test is evidence of tuberculosis.  To this extent, he is expressing an opinion on causation, and the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  See Davidson at 1316. 

A lay opinion on a simple medical condition is however limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See generally Federal Rules of Evidence (Fed.R.Evid.) 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge).  

Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate, where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded.). 

In this case, the relationship a positive PPD test and tuberculosis is not a simple medical question, because such a relationship cannot be inferred by the Veteran based on his own personal observation without having specialized education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through specialized education, experience, training, to offer an opinion on medical causation, his lay opinion on the relationship between a positive PPD test and tuberculosis does not constitute competent evidence and the Veteran's opinion on such a relationship is not to be consider as favorable evidence in support of the claim. 


As the preponderance of the evidence is against the claim of service connection claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A § 5107(b).


ORDER

Service connection for tuberculosis is denied.


REMAND

On the claim for increase for PTSD, the record shows that since the Veteran was last examined by VA in July 2007 the Veteran has been followed by VA for mental health issues on a regular basis.  As VA records are constructively of record the records must be obtained. 

In September 2008, the Veteran described PTSD symptomatology that suggested a material change in the disability and reexamination under 38 C.F.R. § 3.327 is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtained VA records since August 2008 from the VAMC in Topeka, Kansas and the VAMC in Phoenix, Arizona.

2.  Afford the Veteran a VA examination to determine the severity of his PTSD. 





The VA examiner is asked to the extent possible to identify the symptoms attributable to the service-connected PTSD as distinguished from the post-service, nonservice-connected traumatic brain injury suffered in a vehicle accident, resulting in severe cognitive dysfunctioning.

The Veteran's file should be made available for review.

3.  After completion of the above, adjudicate the claim.  
If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


